Citation Nr: 0707156	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for boils of the legs 
and right arm.  

2. Entitlement to service connection for postoperative 
residuals of degenerative joint disease (DJD) of the 
lumbosacral spine. 

3. Entitlement to service connection for DJD of the right 
shoulder. 

4. Entitlement to service connection for tendonitis of the 
left shoulder.  

5. Entitlement to service connection for arthritis of the 
left knee.  

6.  Entitlement to a clothing allowance. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

Historically, in May 2004 the veteran withdrew from appellate 
consideration the issues of service connection for hyperopia 
with photophobia, hypertension, headaches, and periodontal 
disease.  He also withdrew from appellate consideration the 
issues of entitlement to a compensable evaluation for a scar, 
as a residuals of a knife wound, of the left knee and 
entitlement to a compensable 10 percent rating for multiple 
noncompensable service-connected disorders under 38 C.F.R. 
§ 3.324.  

However, the veteran was subsequently granted service 
connection for bilateral hearing loss, which was assigned an 
initial 20 percent disability rating, and service connection 
for tinnitus, which was assigned a 10 percent disability 
rating.  This grant moots the claim for compensable 10 
percent rating for multiple noncompensable service-connected 
disorders under 38 C.F.R. § 3.324.  

Accordingly, the issues remaining for appellate consideration 
are as stated on the title page. 

The issues of entitlement to a clothing allowance and service 
connection for low back, right shoulder, left shoulder, and 
left knee disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's boils are occasionally symptomatic, with only 
transitory pain and itching, but the flare-ups are relatively 
short and the residual scarring is also not symptomatic or 
otherwise productive of functional impairment.  


CONCLUSION OF LAW

A compensable rating for boils of the legs and right arm is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7805 (prior to and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  Moreover, if a service 
connection claim is denied, the effective date matter is moot 
but if granted this matter would be initially addressed by 
the RO.  The same is true with respect to the assignment of 
any disability rating following a grant of service 
connection.  So, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

Here, the veteran was provided the appropriate VCAA 
notification as to the claim for a compensable rating for 
boils of the legs and right arm by RO letter of January 12, 
2001, prior to the initial adjudication of the claim in 
November 2001.  

He was notified of the evidence needed to substantiate a 
claim for an increased rating.  He was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.   

Moreover, any error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield  v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

Here, any error was cured because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim for a compensable evaluation for his 
boils in light of the fact that he had the opportunity to 
submit additional argument, which he did, and evidence, and 
to address the issues at two RO hearings.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Here, the veteran's service medical 
records (SMRs) have been obtained and his private as well as 
extensive VA treatment records are on file.  He has testified 
at two RO hearings.  Furthermore, he was afforded VA 
examination to determine the severity of his service-
connected boils of the legs and right arm.  

Because there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




Factual Background

On VA dermatology examination in October 2000 the veteran 
reported having recurrent boils of the arms, legs, and back 
two or three times yearly.  On examination he had small scars 
from healed boils which were 2 to 3 millimeters in diameter.  
They were slightly dark-colored, flat, non-draining, and 
asymptomatic.  He had no current active boils or lesions.  He 
reported that when active, he had some soreness and swelling 
of the lesions with some drainage.  The diagnosis was a 
history of recurrent but infrequent boils with healed 
lesions, currently asymptomatic.  

At the March 2003 RO hearing the veteran testified that he 
had a boil on an arm but not on the right arm and also had 
boils on his buttocks.  These caused itching of his skin.  
The boils occurred episodically and when they arose he 
applied anti-biotic ointment but did not orally take any 
medication.  There was no known cause for the boils but hot 
weather made the boils worse.  Pages 9 through 11.  

At the May 2004 RO hearing the veteran testified that most of 
his boils were on his buttocks, legs, and left arm.  When the 
boils formed, he had oozing from them.  He did not receive VA 
treatment for boils.  Page 11.  He also did not receive 
private treatment but simply applied over-the-counter 
ointments.  Page 12.  His boils formed about once every 1 1/2 
to 2 months.  Page 13.  They lasted about a week and a half 
to two weeks.  Page 14.  

On VA examination in October 2004 the veteran reported that 
since military service his skin treatment had been 
essentially self-care with the use of various types of over-
the-counter topical anti-biotic creams.  During active out-
breaks, he applied the cream three times daily and this 
provided a good response.  There was no history of side-
effects.  The lesions started as small areas of inflammation 
and developed pustules in the center of the lesion.  
Following rupture of the lesions, the lesions generally 
resolved within a few days.  He had not required a 
dermatological evaluation or incision and drainage since 
service.  It was noted that the recurrent outbreaks consisted 
of small lesions of the legs and occasionally the forearms.  
They were slightly painful and there was mild itching.  There 
was no history of systemic symptoms.  

On examination the veteran had a single discrete lesion of 
the right forearm measuring 0.2 cms. in diameter and there 
were two discrete lesions of the right upper leg also 
measuring 0.2 cms. in diameter.  There was no evidence of 
inflammation or infection.  There were no swelling pustules, 
vesicles or drainage.  The lesions all appeared to involve 
the hair follicles.  The findings were consistent with 
folliculitis.  The lesions involved less than 1 percent of 
the body surface.  There was no scarring or disfigurement.  
The diagnosis was chronic folliculitis.  

On VA examination in March 2006 the veteran's claim file was 
reviewed.  In the past, his boils had been either frozen or 
incised and drained but they healed without complications.  
He had not been prescribed any medication.  He had no current 
symptoms.  

On examination the veteran had four (4) round scars on the 
anterior aspect of the right mid-thigh.  There were six (6) 
round scars on the anterior aspect of the left mid-thigh.  
There was one (1) round scar on the medial aspect of the 
right mid-forearm.  The scars on the forearm and right thigh 
were 0.5 cms. wide.  Five of the six scars of the left thigh 
were 0.5 cms. wide and the remaining scar was 1 cm. wide.  
The scars were superficial and not painful or adherent to 
underlying tissue.  They were of normal skin texture and were 
stable without elevation or depression.  They were not deep 
or adherent to underlying tissue and were not inflamed or 
keloid.  The scars were almost invisible.  There was no 
induration or inflexibility of the skin.  There was no 
limitation of motion or other limitation of function caused 
by any scar.  The diagnosis was multiple superficial scars of 
the right and left thighs and right forearm without 
residuals.  


Legal Criteria

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).   

Generally, where the law or regulation changes the most 
favorable version applies unless otherwise allowed by law.  
So, if the amended regulations do not include a provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (overruled by the Federal Circuit - in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The veteran's service-connected skin disorder does not 
encompass disfiguring scars of the head, face or neck or burn 
scars.  So, neither the old nor the new rating criteria for 
disfiguring or burn scars are for application.  

Under the old rating criteria, 38 C.F.R. § 4.118, DC 7806 
provided that eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area a 10 percent was warranted.  With exudation or 
itching constant, extensive lesions, or marked disfigurement 
a 30 percent evaluation was warranted.  

38 C.F.R. § 4.118, DC 7803 provided for a 10 percent rating 
for scars that are superficial, poorly nourished, with 
repeated ulcerations.  DC 7804 provided for a 10 percent 
rating for scars that are superficial, tender, and painful on 
objective demonstration.  DC 7805 provided that other scars 
(not falling within the criteria of DCs 7800 thru 7804) are 
to be rated on the basis of limitation of function of the 
part affected.  

Under the new rating criteria which became effective on 
August 30, 2002, 38 C.F.R. § 4.118, DC 7806 provides that 
dermatitis or eczema warrants a noncompensable evaluation 
when involving less than five (5) percent of the entire body 
or less than five (5) percent of exposed areas affected, and; 
no more than topical therapy has been required during the 
past 12 month period.  Dermatitis or eczema warrants a 10 
percent rating when affecting at least five (5), but less 
than twenty (20) percent, of the entire body, or at least 
five (5) percent, but less than twenty (20) percent of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six (6) weeks during the past 
twelve (12) month period.  Or, rate as disfigurement of the 
head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, 7805) depending upon the predominant disability.  

Under the new rating criteria a 10 percent rating is the 
minimum rating for scars other than of the head, face or neck 
which are deep or cause limited motion and involve an area or 
areas exceeding 6 square (sq.) inches (39 sq. centimeters 
(cms.)).  DC 7801.  

Under the new DC 7802 a 10 percent rating is the only and 
maximum rating for scars other than of the head, face or neck 
which are superficial and that do not cause limited motion 
and involve an area or areas of 144 square (sq.) inches (one 
sq. foot) (929 sq. centimeters) or greater.  

Under the new DC 7803 a 10 percent rating is the only and 
maximum rating for scars which are superficial and unstable.  
Under the new DC 7804 a 10 percent rating is the only and 
maximum rating for scars which are superficial and painful on 
examination.  Under the new DC 7805 other scars (not covered 
in DCs 7800 through 7804) are to be rated on the basis of 
limitation of function of the affected part.  

In rating scars under the new rating criteria a deep scar is 
one associated with underlying soft tissue damage.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  


Analysis

Although occasionally symptomatic, in that the veteran has 
recurrences of boils, he has only transitory pain and itching 
associated with the boils.  In fact, he does not even need to 
seek medical attention for treatment of the boils.  Rather, 
he (or with the aide of his wife) simply either incises 
drains the boils or applies a topical cream.  The duration of 
the outbreaks is relatively short and the residual scarring 
is also not symptomatic or otherwise productive of functional 
impairment.  He has not received systemic therapy and the 
area of involvement is less than 5 percent of the exposed 
body area.  

Accordingly, a compensable disability evaluation is not 
warranted under either the old or the new rating criteria.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  
Although a December 2004 letter from the Office of Personnel 
Management indicates that the veteran had been approved for 
disability retirement, it does not indicate that his service-
connected boils played any role, or least no significant 
role, in his retirement.  An October 2004 statement from Dr. 
Fedro indicates that the veteran could no longer work due to 
a combination of nonservice-connected disabilities and left 
knee disability but, again, does not indicate that his 
service-connected boils played any role, or least no 
significant role, in his inability to work.  

The veteran has not been hospitalized on account of his 
boils.  The disorder has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A compensable rating for boils of the legs and right arm is 
denied. 


REMAND

DJD of the Lumbar Spine, Right Shoulder Disability, and Left 
Shoulder Disability

After a review of the evidence, the Board is of the opinion 
that a VA examination would be probative in ascertaining the 
etiology, if any, between the veteran's current low back and 
shoulder disabilities and his active military service.  In 
this regard, the Board notes that the presently contends that 
he has low back, right shoulder, and left shoulder 
disabilities that are etiologically related to his active 
military service.  In particular, he asserts that he injured 
his back and shoulders either while lifting heavy equipment 
or in parachute drops during service.  His service personnel 
records confirm that he received the Parachute Badge and 
Combat Infantryman Badge (CIB).  His CIB was awarded for his 
military service in the Dominican Republic during the Cuban 
Missile Crisis.  

With respect to his low back claim, the veteran submitted a 
June 2003 statement from a private physician who opined that 
the veteran's lower back disability "certainly could be 
related" to his active military service.  This opinion is 
inadequate for rating purposes at is speculative.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, the Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history. Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).   The evidence does 
not show that that the physician reviewed the veteran's 
service medical records or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Accordingly, 
the medical opinion lacks probative value.  In light of the 
foregoing, the Board is of the opinion that the veteran 
shoulder be afforded a VA to determine whether his current 
low back disability is etiology related to his active 
military service to include parachute drops.  

With regard to his claims for service connection for shoulder 
disabilities, the veteran's service medical records document 
that he reported that a bone came out of place in November 
1963.  On examination there was a question of the stability 
of the left sternoclavicular junction.  Furthermore, in 
January 1966 he had back pain below the right scapula and 
what was described as a symptomatic muscle.  The service 
discharge examination was negative but in an adjunct medical 
history questionnaire he reported having or having had a 
painful or trick shoulder or elbow.  In light of the 
foregoing, the Board is of the opinion that the veteran 
shoulder be afforded a VA to determine whether his current 
shoulder disabilities are etiology related to his in-service 
complaints of painful shoulders and parachute drops.  

Clothing Allowance and Left Knee Disability

In August 2003 the veteran's service representative stated 
that he was filing, in behalf of the veteran, a Notice of 
Disagreement (NOD) to a March 2003 rating decision which 
denied of service connection for arthritis of the left knee.  
In this regard, a May 1994 Board decision denied service 
connection for "osetochondrosis or osteochondritis of the 
left knee."  

Also, there is some confusion as to whether the veteran filed 
a Notice of Disagreement (NOD) to a denial of entitlement to 
a clothing allowance.  In September 2002 it was determined 
that the veteran was not entitled to a clothing allowance.  
He was notified of this by RO letter dated September 17, 
2002.  

In August 2003 the veteran's representative stated that he 
had submitted a November 6, 2002, memorandum which was an NOD 
to the September 2002 denial of entitlement to a clothing 
allowance but that no action had been taken (i.e., no 
Statement of the Case (SOC) had been issued).  A review of 
the November 6, 2002 memorandum reflects that a claim was 
asserted for service connection for a back disorder but makes 
no reference to entitlement to a clothing allowance.  
Nevertheless, the August 2003 correspondence was received 
within one year of the September 17, 2002, notification of 
the denial of a clothing allowance and, so, constitutes a 
valid NOD to that denial.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.201 (2006); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing which 
expresses disagreement with an RO decision).  

The RO has not issued SOCs in response to the veteran's NODs.  
When there has been an initial RO adjudication of a claim and 
an NOD as to its denial, the claimant is entitled to an SOC, 
and the RO's failure to issue an SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

2. The RO or AMC should schedule the 
veteran for a VA examination for the 
purpose of ascertaining the nature and 
etiology of the veteran's low back, right 
shoulder, and left shoulder disabilities.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed. Any 
indicated studies must also be conducted.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that any current disability 
of the low back, right shoulder, or left 
shoulder is etiologically related to the 
veteran's active military service, 
including parachute jumps.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2. Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's claims for 
service connection for low back, right 
shoulder, and left shoulder disabilities.  
If action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto. Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition. The Board 
intimates no opinion as to the ultimate 
outcome of this case.

3. In addition to the foregoing, the RO 
or AMC must issue an SOC, containing all 
applicable laws and regulations, on the 
issues of entitlement to a clothing 
allowance and entitlement to arthritis of 
the left knee.  The veteran and his 
representative must be given an 
opportunity to "perfect" an appeal to 
the Board on this issue by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


